Appellant challenges the disposition made of questions presented in two of his bills of exception. Bill 4 recites that the witness Milton Tolliver testified over objection "that he went out to where the disturbance took place; that he did not know where the disturbance took place except by hearsay, and that he followed tracks from the place of the disturbance the next day around through a field, back east and back to the place of the disturbance." The particular objection *Page 412 
urged was that such evidence assumed that witness knew where the disturbance or scuffle took place. Appellant admits if prosecutrix had testified that she pointed out to Tolliver the place where she claimed the assault was made, then it would have been permissible for him to have testified that at this place so pointed out he observed certain conditions of the ground and tracks leading therefrom and back (Huey v. State,81 Tex. Crim. 554, 197 S.W. 202; Marta v. State, 81 Tex. Crim. 135,  193 S.W. 323; Howard v. State, 92 Tex. Crim. 221,242 S.W. 739; Williams v. State, 92 Tex. Crim. 77,242 S.W. 746.) He calls attention to the fact, however, that prosecutrix gave no such testimony. The record shows that Tolliver was in the schoolhouse when the assault was made and that he did not hear the alarm given by prosecutrix, but upon being advised of it went outside. He says:
"I went with her (prosecutrix) down to where this disturbance taken place."
In view of his other testimony this can only mean that he went to where she told him the assault occurred, for he says:
"I only saw the place on the ground. That place was shown to me by the girl. As to whether I know of my own knowledge that that was the place, will say it couldn't have been anywhere else. I don't know of my own knowledge that that was the place where the scuffle had taken place, only my eyes showed me that was the place. My eyes showed me there had been some scuffle there; I didn't see the scuffle take place. I don't know except from what she told me that any scuffle had taken place there."
It occurs to us on a closer investigation of the matter that Tolliver's description of the place of the assault and of the tracks leading away from the place and back is based solely on what prosecutrix told him and not being connected with the place of the assault by the original testimony of prosecutrix that she pointed it out to him; his testimony is purely hearsay and subject to the objection urged. That it was upon a vital issue in the case cannot be doubted. The case was one depending solely upon circumstantial evidence. Prosecutrix could not identify her assailant and never attempted to do so. She says whoever it was dropped his hat during the scuffle with her. It was the theory of the state that appellant made the assault, lost his hat, and fled from the scene, making the tracks leading away from and in a circuitous route back to the scene of the assault where he recovered his hat. That the tracks mentioned should be definitely and surely located at the point of the assault by positive testimony rather than by hearsay becomes doubly important *Page 413 
because officer Savoy's testimony relative to these tracks is bound to have been based upon Tolliver pointing them out to him.
Appellant further contends there was not sufficient predicate to permit the witness Savoy to express his opinion as to the similarity of tracks known to have been made by appellant on the next day after the assault with the tracks found on the school grounds. In this connection he calls attention to a misconception of the evidence which caused us to say in our original opinion that Savoy measured both sets of tracks with the same stick. In this we were mistaken. In his direct examination Savoy testified about following tracks at the school ground that were supposed to have been made by appellant, and says: "I measured those tracks," then without giving the result of the measurements or stating how they were made, immediately tells about some tracks which were known to have been made by appellant the next day after the assault, and as to these known tracks says:
"I measured those tracks, those tracks were about the same size as the tracks that I measured on the school grounds earlier in the day. The tracks * * * compared to the size and shape with those which I traced at the scene of this trouble at the * * * schoolhouse, looked to be the same."
It was evidently upon this predicate alone that the witness was permitted, over objection, to express an opinion as to the similarity of the tracks. On cross-examination the witness testified that he measured appellant's known tracks only by his (witness') own shoe, that it was about the same size as his own shoe, which was a seven and a half, but was a different shaped shoe. He gave no peculiarity about the tracks, not stating the length or width of it. He measured the length of the track at the schoolhouse with a stick but did not measure the width of it. He states that it was eleven inches long. The witness did not measure the tracks at the schoolhouse with his own shoe, nor the known tracks of appellant with the stick. It will be seen as between the two sets of tracks the same standard of measurement was not used, nor is any peculiarity in the tracks shown. The rule stated by Mr. Branch in his Ann. Tex. P. C., Sec. 141, is as follows:
"Before a witness can give his opinion as to the similarity of tracks found upon the ground and tracks made by the accused the witness must have made some measurement of the tracks found upon the ground and the foot or shoe of the accused, or made some comparison between tracks found upon the ground *Page 414 
and shoes known to be those of the accused such as placing the shoe in tracks on the ground; or if there are peculiarities in the tracks made upon the ground, such as worn places or peculiar tracks, and such places or tracks were found upon or were made by the shoe known to belong to the accused, the witness may detail such facts and may then give his opinion as to the similarity between such tracks."
This proposition is supported by Tankersley v. State, 51 Tex. Crim. 170,  101 S.W. 234; Boyman v. State, 59 Tex. Crim. 23,126 S.W. 1142; Smith v. State, 45 Tex.Crim. Rep.,77 S.W. 453; Ballenger v. State, 63 Tex.Crim. Rep.; Parker v. State, 46 Tex.Crim. Rep.; Mueller v. State, 85 Tex. Crim. 346,  215 S.W. 93. Other cases will be found annotated under said Sec. 141.
We conclude that the witness Savoy did not qualify to express his opinion as to the similarity of the tracks and that it was error prejudicial to appellant for him to do so. The facts stated by the witness seem to bring the case within the rule that a witness who is not qualified to express an opinion as to the similarity of tracks may nevertheless testify as to the tracks found upon the ground, where he found them, to what point they led, the size as they appeared to him and other conditions and circumstances connected therewith. He may also testify as to the size, shape, etc., of any tracks known to have been made by accused and without giving any opinion of his own leave the jury to draw their own deductions. Branch's Ann. Tex. P. C., Sec. 141; Parker v. State, 46 Tex.Crim. Rep.;80 S.W. 1008; Boyman v. State, 59 Tex.Crim. Rep.,126 S.W. 1144; Williams v. State, 60 Tex.Crim. Rep., 132 S.W. 345.
Because of the matters discussed we have concluded that appellant's motion for rehearing should be granted, the judgment of affirmance set aside and the judgment of the trial court now reversed and the cause remanded.
Reversed and remanded.